Name: Commission Regulation (EEC) No 2165/91 of 23 July 1991 laying down detailed rules for implementing Council Regulation (EEC) No 598/91 on urgent action for the supply of agricultural products intended for the people of the Soviet Union
 Type: Regulation
 Subject Matter: non-governmental organisations;  political geography;  agricultural activity;  cooperation policy;  foodstuff
 Date Published: nan

 No L 201 /18 Official Journal of the European Communities 24. 7. 91 COMMISSION REGULATION (EEC) No 2165/91 of 23 July 1991 laying down detailed rules for implementing Council Regulation (EEC) No 598/91 on urgent action for the supply of agricultural products intended for the people of the Soviet Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 598/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural products intended for the people of the Soviet Union ('), and in particular Article 5 (2) thereof, Whereas Article 2 of Regulation (EEC) No 598/91 , provides that the supply of the products concerned shall be awarded by tendering procedures or, for reasons arising only from the urgency of the action, by direct agreement ; Whereas their recognized experience in the distribution of food products to the people of the Soviet Union allows the awarding of the supplies to non-governmental organi ­ zations or, alternatively, to undertakings established in the Soviet Union which prtsent satisfactory guarantees ; Whereas it is necessary to lay down general rules for the supplies and for the obligations of the suppliers ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 5 (2) of Regulation (EEC) No 598/91 , (b) have their headquaters in a Member State of the Community ; (c) show that they have the capacity to carry out food-aid operations successfully ; (d) have given an undertaking to comply with the supply terms laid down pursuant to Regulation (EEC) No 598/91 . Article 3 Taking into account the specific constraints attached to transportation and distribution of the aid to the final beneficiaries, and if it is not possible to apply Article 2 ( 1 ), the deliveries may also be awarded to undertakings established in the Soviet Union and which satisfy the conditions provided for by Article 2 (2) (c) and (d) and which offer the most favourable overall conditions for carrying out the deliveries. Article 4 Deliveries shall consist of :  taking over of the products from undertakings established in the Community at the placed of storage which will be communicated by the Commission in due time ;  transport without delay and by the most direct way and the most appropriate means to the destination indicated by the Commission ;  provision of storage facilities in case the products cannot be delivered directly to the beneficiaries ;  distribution to the institutions and collectivities indi ­ cated by the Soviet authorities and approved by the Commission. This distribution shall take place within a period of nine months from the taking over of the products. Article 5 Payments shall be made by the Commission on the submission of evidence that the deliveries have been properly executed. Advance payments may be made after the products have been taken over from the undertakings referred to in the first subparagraph of Article 4 and after the products have left the customs territory of the Community. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Urgent deliveries of products pursuant to Regulation (EEC) No 598/91 to the Soviet Union shall be carried out under the conditions laid down in this Regulation. Article 2 1 . Deliveries shall be carried out by non-governmental organizations which are experienced in distributing food products to the people of the Soviet Union and which offer the most favourable overall conditions for carrying out the deliveries. 2. The non-governmental organizations which are selected to handle the deliveries shall , in particular, fulfil the following conditions : (a) have a statute that is characteristic of an organization of this type ; (') OJ No L 67, 14. 3 . 1991 , p. 19 . 24. 7. 91 Official Journal of the European Communities No L 201 /19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission